996 F.2d 1212
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ronnie BUMPUS, Defendant-Appellant.
No. 93-6347.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 25, 1993.

Appeal from the United States District Court for the Southern District of West Virginia, at Bluefield.  David A. Faber, District Judge.  (CR-91-148-1, CA-92-308-1)
Ronnie Bumpus, Appellant Pro Se.
John Castle Parr, Office of the United States Attorney, Charleston, West Virginia, for Appellee.
S.D.W.Va.
VACATED AND REMANDED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Ronnie Bumpus appeals from the district court's denial of his 28 U.S.C. § 2255 (1988) motion.  The district court denied the motion upon recommendation by a magistrate judge.  Although we express no opinion as to the ultimate success of Bumpus's claims, we vacate the district court's order and remand for further proceedings.


2
Bumpus timely noted objections to the magistrate judge's recommendation that the motion be denied.  However, the district court failed to state that it had conducted a review of the record as to those objections and made a de novo decision on the disputed issues.  This de novo review is required.  28 U.S.C. § 636(b)(1)(B) (1988).  Because Bumpus made specific objections to the magistrate judge's findings, the district court's error was not harmless.  Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).


3
Therefore, the district court's order is vacated.  The matter is remanded for the district court to make the required de novo review and decision or state that it did so before rendering its previous decision.  We deny Bumpus's motion for production of transcript, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED